DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-39 have been presented for examination.
Claims 1-19 have been canceled.
Claims 20-39 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Amendment
Applicant’s arguments/amendments, see pg. 8 paragraph 3, filed 03/17/2022, with respect to the rejection(s) of claims 1, 4-12 and 14-18 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the cancellation of the claims.  Therefore, the rejection has been withdrawn.  However, regarding the new claims, a new ground(s) of rejection is made in view of Hannegan and Marland.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cementing component” and “a surface unit” in claim 20.
Claims 21-39 depend from claim 20 but also do not recite sufficient structure to perform the recited functions performed by the “cementing component” and the “surface unit” and invoke interpretation under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 26 objected to because of the following informalities:  punctuation is missing at the end of the claim.  Appropriate correction is required.



 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, 24-28, and 37 are rejected under 35 U.S.C. 103 as being obvious over Hannegan et al. (US-20130118752-A1), hereinafter Hannegan, in view of Marland et al. (US 20150322775 A1), hereinafter Marland.
Regarding claim 20, Hannegan teaches a cementing system (Fig. 1), comprising:
a rig pump for passing drilling fluid, water, and displacement fluid to a wellbore, via a first flowline connecting the rig pump to a wellhead of the well bore, according to a well plan (Fig. 1 and [0030] “a mud pump 30m”);
a cement pump ([0030] “a cement pump 30c”) for passing first and second cement slurries ([0045] “the cement slurry 130c” And  [0145] “remedial cement slurry 330c”) to the well bore via a second flowline connecting the cement pump to the wellhead (Fig. 1);
first and second densitometers ([0031] “The PLC 25 may receive a density measurement of indicator fluid 130i (FIG. 3E) from an indicator fluid blender (not shown) to determine a mass flow rate of the indicator fluid from the volumetric measurement of the supply flow meter 34d. The supply flow meter 35m may be connected between a mud pump 30m and the standpipe and may be operable to monitor a flow rate of the mud pump. The PLC 25 may receive a density measurement of drilling fluid 130m (FIG. 2A) from a mud blender (not shown) to determine a mass flow rate of the drilling fluid from the volumetric measurement of the supply flow meter 34d.”), first and second flow meters ([0030] “one or more flow meters 34a,m,c,r”), and first and second pressure gauges ([0030] “pressure sensor 35m may be connected between a mud pump 30m … The pressure sensor 35c may be connected between a cement pump 30c”)for measuring respective densities, flow rates, and pressures of fluids in the respective first and second flowlines (Fig. 1);
a cementing component operable with a surface unit (Fig. 1 [0027] “a programmable logic controller (PLC)”) to perform pumping sequences according to a cementing program of the well plan ([0035] “The PLC 25 may then compare the measurements for detecting formation fluid ingress or drilling fluid egress may take remedial action by adjusting the choke 23 (some ingress may be tolerated for underbalanced drilling)”), wherein:
the cementing component graphically displays ([0076] “PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark”) in real-time the densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge (Examiner notes it would be obvious to one of ordinary skill in the art to substitute the parameters displayed by the PLC as discussed in paragraph [0076] with any of the other parameters or measurements disclosed by Hannegan, such as the densities, flow rates, and pressures, for manual evaluation);  
and a third flow meter for measuring flow rate of fluid in a return flowline receiving fluid from the wellbore (Fig. 1 and [0030] “one or more flow meters 34a”);
wherein the cementing component performs real-time hydraulic simulations using the real-time densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge ([0043] “the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”).
Hannegan does not appear to explicitly disclose the cementing program is at least partially based on pre-simulations performed prior to performing the cementing program operation wherein the pre-simulations are based on geometry of the well bore and properties of the drilling fluid, the water, the displacement fluid, and the first and second cement slurries; and a third densitometer for measuring density of fluid in a return flowline receiving fluid from the wellbore.
However, Marland teaches the cementing program is at least partially based on pre-simulations performed prior to performing the cementing program operation wherein the pre-simulations are based on geometry of the well bore and properties of the fluids ([0027] “a first set of data may be modeled based on a model wellbore that may have similar features to the wellbore 116. Before any fluids are actually directed downhole, the first set of data, which may relate to fluids expected to be directed into the wellbore 116, may be modeled based on an expected fluid volume to be pumped into the wellbore 116 with respect to time. The first set of data may be modeled over a period of time in short intervals. The short intervals may be periods of minutes or substantially continuously. The model may be based on a planned schedule of fluids to be directed into the wellbore 116. Thus, the first set of data may be a theoretical data set.”); and a third densitometer for measuring density of fluid in a return flowline receiving fluid from the wellbore ([0020] “The density of a fluid may be captured by a flow meter that includes nuclear, sonic, or similar devices.” And [0024] “the data system 202 may be coupled to fluid measurement devices, which are operable to measure fluid pressure, density, and volume, and are mounted in piping systems located downstream from the pump 120. The data system 202 functions to receive information about various fluids in the wellbore, such as cement 218, filling material 214, or spacing fluid. It may receive information about the volume of a fluid that is directed into and pumped out of the wellbore 116 via the pump 120.”).
Hannegan and Marland are analogous art because they are from the same field of endeavor of managing wellsite operations.
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the target parameters disclosed by Hannegan with the designing a cementing operation according to pre-operation simulated pumping parameters and additional sensors disclosed by Marland.
One of ordinary skill in the art would have been motivated to make this modification in
order to make adjustments to attempt to compensate for the fluid loss during operation (Marland
[0004]) and detect the level of fluids from the surface in real time (Marland [0007]).

	Regarding claim 21,  the references teach the cementing system of claim 20. Hannegan further teaches wherein the pumping sequences of the cement design ([0037] “FIGS. 2A-2G illustrate a casing cementing operation performed using the drilling system 1”) include:
pumping drilling fluid into the wellbore via the rig pump and the first flowline ([0034] “The drilling fluid 130m may flow from the standpipe and into a drill string ”);
after pumping the drilling fluid, pumping water into the well bore via the rig pump and the first flowline ([0037] “ A conditioning fluid 130w may be circulated by the cement pump 30c through the lower manifold valve 9b. The conditioner 130w may flush the drilling fluid 130m from the wellbore 100, wash cuttings and/or mud cake from the wellbore, and/or adjust pH in the wellbore for pumping cement slurry 130c.”);
after pumping the water, pumping the first cement slurry into the well bore via the cement pump and the second flowline ([0037] “ The cement slurry 130c may be pumped from the mixer 36 into the mid manifold valve 9m by the cement pump 30c, thereby propelling the bottom wiper 125b into the a bore of the casing 105. ”);
after pumping the first cement slurry, pumping the second cement slurry into the well bore via the cement pump and the second flowline ([0145] “remedial cement slurry 330c”);
after pumping the second cement slurry, pumping additional water into the well bore via the rig pump and the first flowline ([0040] “Alternatively, spacer fluid (not shown) may be pumped between the cement slurry 130c and the bottom wiper 125b”); and
after pumping the additional water, pumping the displacement fluid into the wellbore via the rig pump and the first flowline ([0038] “Once the desired quantity of cement slurry 130c has been pumped, the mid manifold valve 9b may be closed, the top wiper 125u may be released from the upper launcher 8u, and the upper manifold valve 9u may be opened. Displacement (aka chase) fluid 130d may be pumped from the mud pit 31 into the upper manifold valve 9u by the cement pump 30c, thereby propelling the top wiper 130u into the casing bore.” Examiner further notes it would be obvious to one or ordinary skill in the art to modify a pumping sequence by adding, removing or reordering operations. See US 2004129456 which discloses pumping water to propel the top wiper [0144]).

Regarding claim 24, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component utilizes the real-time simulations to determine performance indicators and displays the determined performance indicators ([0050] “The PLC 25 may keep a cumulative record during the cementing and curing operation of any fluid ingress/egress events, discussed above, and the PLC may make an evaluation as to the acceptability of the cured cement bond. The PLC 25 may also determine and include the final cement level C.sub.L in the evaluation. Should the PLC 25 determine that the cured cement is unacceptable, the PLC may make recommendations for remedial action, such as a cement bond/evaluation log and/or a secondary cementing operation.” And  [00138] “The PLC 25 may then monitor the curing of the cement 130c and/or display the data for an operator to do so.” Examiner notes that the acceptability corresponds to a performance indicator).

Regarding claim 25, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component utilizes the real-time simulations and the real-time densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge to assess cement quality ([0050] “The PLC 25 may keep a cumulative record during the cementing and curing operation of any fluid ingress/egress events, discussed above, and the PLC may make an evaluation as to the acceptability of the cured cement bond. The PLC 25 may also determine and include the final cement level C.sub.L in the evaluation. Should the PLC 25 determine that the cured cement is unacceptable, the PLC may make recommendations for remedial action, such as a cement bond/evaluation log and/or a secondary cementing operation.” And  [00138] “The PLC 25 may then monitor the curing of the cement 130c and/or display the data for an operator to do so.”).

Regarding claim 26, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component utilizes the real-time simulations and the real-time densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge to detect fluid losses ([0041] “FIG. 3D illustrates detection of cement loss during cementing.” And [0048] “FIG. 3E illustrates monitoring of curing of the cement slurry 130c and application of a beneficial amount of backpressure on the annulus 110. FIG. 3F illustrates detection of formation influx during curing. FIG. 3G illustrates detection of cement loss during curing.”).

Regarding claim 27, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component advances the pumping sequences automatically by:
integrating flow rate during each pumping sequence over time to compute an actual volume pumped during each pumping sequence ([0031] “The PLC 25 may receive a density measurement of indicator fluid 130i (FIG. 3E) from an indicator fluid blender (not shown) to determine a mass flow rate of the indicator fluid from the volumetric measurement of the supply flow meter 34d. ” And [0047] “The PLC 25 may also use the flow meters 34r,c,m calculate other events during the cementing operation, such as seating of the wipers 125u,b and/or completion of conditioner circulation (annulus 110 filled with conditioner 130w).” Examiner notes that it would be obvious to one of ordinary skill in the art to perform calculations to compute volume);
automatically advancing to the next pumping sequence when the computed pumping sequence volume reaches a planned pumping sequence volume ([0038] “Once the desired quantity of cement slurry 130c has been pumped, the mid manifold valve 9b may be closed”); and
identifying pauses during pumping and matching the identified pauses to a planned pumping pause ([0040] “Alternatively, spacer fluid (not shown) may be pumped between the cement slurry 130c and the bottom wiper 125b” Examiner notes that pumping spacer fluid corresponds to a pumping pause in light of [0093]).

Regarding claim 28, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component advances the pumping sequences automatically based on one or more of the measured fluid densities as an indicator of pumping sequence change boundaries ([0031] “The PLC 25 may receive a density measurement of indicator fluid 130i (FIG. 3E) from an indicator fluid blender (not shown) to determine a mass flow rate of the indicator fluid from the volumetric measurement of the supply flow meter 34d. ” And [0038] “Once the desired quantity of cement slurry 130c has been pumped, the mid manifold valve 9b may be closed.”  And [0047] “The PLC 25 may also use the flow meters 34r,c,m to calculate the cement level C.sub.L in the annulus. The PLC 25 may account for cement slurry egress in the cement level calculation. The PLC 25 may also use the flow meters 34r,c,m calculate other events during the cementing operation, such as seating of the wipers 125u,b and/or completion of conditioner circulation (annulus 110 filled with conditioner 130w)” Examiner further notes the automated valves in communication with the PLC e.g. [0052], [0053], [0056], [0069], [0074], and  [0091]).

Regarding claim 37, the references teach the cementing system of claim 20. Hannegan further teaches wherein the cementing component includes a well security  display graphically depicting, in real-time:
equivalent density of fluids in the well bore as a function of time ([0076] “PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark.” Examiner notes it would be obvious to one of ordinary skill in the art to substitute the parameters displayed by the PLC as discussed in paragraph [0076] with any of the other parameters or measurements disclosed by Hannegan, such as the densities, flow rates, and pressures, for manual evaluation);
equivalent density of fluids in the well bore as a function of depth (Fig. 3A Also see [0095] “The expected pressure may be maintained for a desired depth and/or period of time.”);
an upper limit defining a level at which fracturing will occur and which is determined for each pumping sequence ([0095] “The PLC 25 may increase the BHP to the expected pressure by tightening the choke 23. The expected pressure may be slightly less than the fracture pressure of the lower formation 104b. The expected pressure may be maintained for a desired depth and/or period of time. Should the lower formation 104b withstand the expected pressure, then the cementing operation may proceed as planned. Should returns 130r leak into the formation during the DFIT, then the cementing operation may have to be modified, such as by adding returns pump 270 (or alternatives discussed below) or by modifying properties of the cement slurry 130c to decrease the expected pressure”); and
a lower limit defining a level at which fluid invasion into the wellbore will occur and which is determined for each pumping sequence ([0146] “Although failing, the PLC 25 may at least have determined the infiltration and indicated that the cured cement 130c is unacceptable. The PLC 25 may also determine the quantity of sealant 330s necessary to fill the channels 325.”).


Claim 22 is/are rejected under 35 U.S.C. 103 as being obvious over Hannegan in view of Marland and in further view of Madasu et al. (US 20150066455 A1), hereinafter Madasu.
Regarding claim 22, Hannegan in combination with Marland teaches the system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose wherein the simulations include performing calculations of conservation of mass, conservation of momentum, and conservation of energy.
However, Madasu teaches wherein the simulations include performing calculations of conservation of mass, conservation of momentum, and conservation of energy ([0015] “The simulation variables can be described by governing equations included in the fluid flow model. The governing equations of the fluid flow model can be approximated by discretizing the equations and computing quantities of interest at the nodes, for example, using finite difference operators or other techniques. The governing equations for fluid flow can include momentum conservation equations, mass conservation equations, energy balance equations, or other equations.”).
Hannegan, Marland and Madasu are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulations disclosed by Hannegan in combination with Marland with the conservation equations disclosed by Madasu.
 One of ordinary skill in the art would have been motivated to make this modification in order to account for complex physical environments and conditions (Madasu [0013]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being obvious over Hannegan in view of Marland and in further view of Copel (US 20030046041 A1).
Regarding claim 23, Hannegan in combination with Marland teaches the system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose displays the real-time simulations plotted with the real-time measurements.
However, Copel teaches the real-time simulations plotted with the real-time measurements ([0012] “real-time simulation and user interface to enable real-time comparison to known good data as the model is changed for scientific and engineering solutions.” And [0072] “The program then competes a simulation 906, and the results are displayed 908 on the same plot as the measured data 910. The results are viewed 912 and if the simulation plot is in agreement with the measured data the flow is exited 916. If there is disagreement 912 between the simulation results and the measured data, the simulation parameters are adjusted by interacting using the program Layer, using the intuitive slider bar GUI 708. ”).
Hannegan, Marland and Copel are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Copel.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to manipulate model parameters and see simulated result in real-time as the model changes (Copel abstract).

	

Claim 29, 31-36, and 38-39 are rejected under 35 U.S.C. 103 as being obvious over Hannegan in view of Marland and in further view of Abbassian et al. (US 20140299377 A1), hereinafter Abbassian.
Regarding claim 29, Hannegan in combination with Marland teaches system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose the cementing component includes a job schedule display depicting a sequential list of the pumping sequences and corresponding time boundaries in tabular form, the cementing component includes a stage adjustment display graphically depicting: time logs of the real-time densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge; and vertical pumping sequence marker bars corresponding to each pumping sequence time boundary depicted in the job schedule display.
However, Abbassian teaches the cementing component includes a job schedule display depicting a sequential list of the pumping sequences and corresponding time boundaries in tabular form the cementing component includes a stage adjustment display graphically depicting: time logs of the real-time densities, flow rates, and pressures measured by each densitometer, flow meter, and pressure gauge; and vertical pumping sequence marker bars corresponding to each pumping sequence time boundary depicted in the job schedule display ([0180] “The GUI display for an embodiment of a Cementing Console is shown in FIG. 29. The Cementing Console is used to manage and monitor cement jobs within the wellbore. In the embodiment shown, the Cementing Console comprises a configuration screen and at least four widgets (Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0181] “FIG. 30 shows an example of a Cementing Console configuration screen, which is the main entry point for a cement job. Cement jobs can be configured and planned using this screen, although a stored configuration or plan file can be uploaded in some embodiments. The user can input or modify, validate, and save the various parameters 380 shown.” And [0187] “The "Stage #" column 424 indicates the order in which the components will be pumped in the cementing job (e.g., starting with 1). For each component, at least the following parameters must be input: component or stage type, planned volume, planned density, the pump the component will be pumped from, and planned pumped rate. “ Examiner notes it would be obvious to one of ordinary skill in the art to include time boundaries by computing times based on the planned volume and planned pumped rate).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 31, the references teach the cementing system of claim 29. Hannegan in combination with Marland does not appear to explicitly teach wherein the job schedule display permits a user to change one of the pumping sequences in real-time during performance of that pumping sequence and another one or more of the pumping sequences, including to: adjust the time boundaries and other parameters of the pumping sequences; delete one or more of the pumping sequences; and add new pumping sequences; and such change by a user via the job schedule display automatically updates information depicted in the stage adjustment display.
However, Abbassian further teaches the job schedule display permits a user to change one of the pumping sequences in real-time during performance of that pumping sequence and another one or more of the pumping sequences, including to: adjust the time boundaries and other parameters of the pumping sequences; delete one or more of the pumping sequences; and add new pumping sequences; and such change by a user via the job schedule display automatically updates information depicted in the stage adjustment display ([0018]  “The system thus allows personnel at the well site to monitor the well site operation in real time, and respond to changes or uncertainties encountered during the operation. The response may include comparing the real time data to the current well plan, and modifying the well plan.” And [0186] “Clicking the "Create New Cement Plan" button 420 enables the user to create and configure the cement plan, and also configure the cementing smart agent. The cement plan is configured in the "cement component" section 422 of the configuration screen, as seen in FIG. 36. Components can be added or removed by clicking the appropriate buttons or icons (in one embodiment, a green "+" button is used to add components, and a red "X" button is used to delete components).”).

Regarding claim 32, Hannegan in combination with Marland teaches the cementing  system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose wherein the cementing component includes a job status summary display textually depicting in tabular form and in real-time: overall progress of the cementing program, including actual volume pumped and a percentage that the actual volume pumped is of a total planned volume to be pumped during the cementing program; and individual progress of each pumping sequence, including fluid identification for each pumping sequence, actual volume pumped during each pumping sequence, and a percentage that the actual volume pumped during each pumping sequence is of a total planned volume to be pumped during that pumping sequence; wherein a quantity of each percentage is also depicted by a corresponding color or shading.
However, Abbassian teaches wherein the cementing component includes a job status summary display textually depicting in tabular form and in real-time:  overall progress of the cementing program, including actual volume pumped and a percentage that the actual volume pumped is of a total planned volume to be pumped during the cementing program; and individual progress of each pumping sequence, including fluid identification for each pumping sequence, actual volume pumped during each pumping sequence, and a percentage that the actual volume pumped during each pumping sequence is of a total planned volume to be pumped during that pumping sequence ([0180] “The GUI display for an embodiment of a Cementing Console is shown in FIG. 29. The Cementing Console is used to manage and monitor cement jobs within the wellbore. In the embodiment shown, the Cementing Console comprises a configuration screen and at least four widgets (Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0204] “FIG. 52 shows an example of a visual display provided by the Pumping Stage Widget, which gives an overview of the cement job and tracks the volume pumped for each component. It also displays information about what pump is currently being used, and the current state of the cement job. Each of the value sections at the top of the display can be customized to show any real-time data, some of which is obtained from the cementing smart agent by default.”);
wherein a quantity of each percentage is also depicted by a corresponding color or shading (Abbassian [0206] “If "Use cement mapping" is chosen as an option, the widget will use colors in the mapping file to file in the displacement volumes in the widget display. If the volume exceeds the planned volume, a red rectangle (or other warning indicator) is displayed on the end of the displacement bar. If not chosen as an option, the widget display will use a green color while the volume is less than the planned volume, as seen in FIG. 52. If the volume exceeds the planned volume, the displacement bar will turn red. Other forms of indicating a volume-exceeded condition may be used.”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 33, Hannegan in combination with Marland teaches the cementing  system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose wherein the cementing component includes individual pumping sequence status displays each graphically and textually depicting in real-time, with respect to a corresponding one of the pumping sequences: pumping sequence identifier; fluid type; planned fluid volume; actual fluid volume;
a percentage that the actual fluid volume is of the planned fluid volume; start time; elapsed time; and stop time.
However, Abbassian teaches wherein the cementing component includes individual pumping sequence status displays each graphically and textually depicting in real-time, with respect to a corresponding one of the pumping sequences: pumping sequence identifier; fluid type; planned fluid volume; actual fluid volume; a percentage that the actual fluid volume is of the planned fluid volume; start time; elapsed time; and stop time ([0188] “ In one embodiment, the unit types (as shown in FIG. 37) for the basic set of cementing components are as follows: [0189] Planned Volume: volumeUom [0190] Planned Density: densityUom [0191] Planned Pump Rate: volumeFlowRateUom [0192] Casing OD: DI—Diameter [0193] Casing ID: DI—Diameter [0194] MD Top: LD--Length and depth ” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves. The data can be monitored based on elapsed time or cumulative volume. The Plan Tracking Widget is used to set up the Cumulative Volume Widget, Pumping Schedule Widget, and Surface Pressure widgets, examples of which are seen in FIGS. 29 and 48 (and described elsewhere herein). The Plan Tracking Widget can run with the cementing agent output, although it also can be run without it.” And [0204] “FIG. 52 shows an example of a visual display provided by the Pumping Stage Widget, which gives an overview of the cement job and tracks the volume pumped for each component. It also displays information about what pump is currently being used, and the current state of the cement job. Each of the value sections at the top of the display can be customized to show any real-time data, some of which is obtained from the cementing smart agent by default.” And [0222] “The display also comprises a text readout (or data view) comprising details about a particular plotted curve (the latest curve, by default, although other curves can be chosen). These details include, but are not limited to, pump off time, pump on time, bit depth, hole depth, compliancy indicator, and a description of the curve.”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 34, Hannegan in combination with Marland teaches system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose wherein the cementing component includes a real-time simulation comparison display that graphically depicts, with respect to time, the real-time hydraulic simulation results compared with the measured quantities for one or more of the density, flow rate, and pressure measurements.
However, Abbassian teaches wherein the cementing component includes a simulation comparison display that graphically depicts, with respect to time, the simulation results compared with the measured quantities for one or more of the density, flow rate, and pressure measurements ( [0027] “In a further embodiment, the system comprises a Cementing Console used to mananage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.”  And [0180] “The GUI display for an embodiment of a Cementing Console is shown in FIG. 29. The Cementing Console is used to manage and monitor cement jobs within the wellbore. In the embodiment shown, the Cementing Console comprises a configuration screen and at least four widgets (Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the comparison display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 35, the references teach the cementing system of claim 34.  Hannegan in combination with Marland do not appear to explicitly teach wherein the real-time simulation comparison display includes a selection box by which a user can change the displayed comparison of one or more of the density, flow rate, and pressure measurements.
However, Abbassian further teaches wherein the real-time simulation comparison display includes a selection box by which a user can change the displayed comparison of one or more of the density, flow rate, and pressure measurements ([0202] “The Plan Tracking Widget may be configured through the Properties dialog in a similar manner to the Frequency Analysis Widget (i.e., select "Edit display" and select the Plan Tracking Widget icon 490, as seen in FIG. 49A). The editable form of the Plan Tracking Widget is shown in FIG. 49B. Selecting "Properties" from the menu displays the "General" and "Annotation" tabs, as seen in FIGS. 50 and 51.”).

Regarding claim 36, Hannegan in combination with Marland teaches the cementing  system of claim 20.
Hannegan in combination with Marland does not appear to explicitly disclose wherein the cementing component includes a density control display depicting: a tabular summary of fluid parameters;  a bar graph of volume percent by density; and a line graph or gauge of density by volume.
However, Abbassian teaches wherein the cementing component includes a density control display depicting:  a tabular summary of fluid parameters;  a bar graph of volume percent by density; and a line graph or gauge of density by volume ([0188] “ In one embodiment, the unit types (as shown in FIG. 37) for the basic set of cementing components are as follows: [0189] Planned Volume: volumeUom [0190] Planned Density: densityUom [0191] Planned Pump Rate: volumeFlowRateUom [0192] Casing OD: DI—Diameter [0193] Casing ID: DI—Diameter [0194] MD Top: LD--Length and depth ” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves. The data can be monitored based on elapsed time or cumulative volume. The Plan Tracking Widget is used to set up the Cumulative Volume Widget, Pumping Schedule Widget, and Surface Pressure widgets, examples of which are seen in FIGS. 29 and 48 (and described elsewhere herein). The Plan Tracking Widget can run with the cementing agent output, although it also can be run without it.” And [0204] “FIG. 52 shows an example of a visual display provided by the Pumping Stage Widget, which gives an overview of the cement job and tracks the volume pumped for each component. It also displays information about what pump is currently being used, and the current state of the cement job. Each of the value sections at the top of the display can be customized to show any real-time data, some of which is obtained from the cementing smart agent by default.” And [0222] “The display also comprises a text readout (or data view) comprising details about a particular plotted curve (the latest curve, by default, although other curves can be chosen). These details include, but are not limited to, pump off time, pump on time, bit depth, hole depth, compliancy indicator, and a description of the curve.”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 38, Hannegan in combination with Marland teaches system of claim 20. Hannegan further teaches a drilling fluid system comprising the rig pump, the first flowline, the wellbore, the return flowline, a drilling fluid source, and other wellsite components intended to handle the drilling fluid (Fig. 1 and [0010] “a method for drilling a wellbore includes drilling the wellbore by injecting drilling fluid into a top of a drill string disposed in the wellbore at a first flow rate and rotating a drill bit. The drilling fluid exits the drill bit and carries cuttings from the drill bit. ” And [0030] “The fluid system if may include one or pumps 30a,m,c, a drilling fluid reservoir, such as a pit 31 or tank, a degassing spool (not shown, see degassing spool 230 in FIG. 7A), a solids separator, such as a shale shaker 33, one or more flow meters 34a,m,c,r and one or more pressure sensors 35a,m,c,r.”)
Hannegan in combination with Marland does not appear to explicitly disclose a drilling fluid comparison display graphically depicting a real-time comparison of the actual amount of drilling fluid in the drilling fluid system and the simulated amount of drilling fluid in the drilling fluid system output by the real-time simulation, including a graph of an amount of drilling fluid measured as change in active volume versus and an amount of drilling fluid simulated as change in active volume, and wherein the graph indicates when losses are occurring and the effect of the losses on the volume of drilling fluid in the drilling fluid system.
However, Abbassian teaches a drilling fluid comparison display graphically depicting a real-time comparison of the actual amount of drilling fluid in the drilling fluid system and the simulated amount of drilling fluid in the drilling fluid system output by the real-time simulation, including a graph of an amount of drilling fluid measured as change in active volume versus and an amount of drilling fluid simulated as change in active volume, and wherein the graph indicates when losses are occurring and the effect of the losses on the volume of drilling fluid in the drilling fluid system ([0028] “In yet another embodiment, the system comprises a Rig Site Fluid Management Console used to monitor real-time data to provide early warnings and intelligence to users during all drilling and well construction activities and operations. More particularly, the console aggregates and presents the data in manner to assist a user to visualize and interpret the data, and identify and predict fluid gains and losses during operations. The Rig Site Fluid Management Console may comprises smart agents and numerous widgets (e.g., 2D Wellbore Schematic, Zone, Gas Monitor, Flow Back, Pressure While Drilling, Fluid Monitoring Configuration, Log Widget Template configurations, Pore Pressure Fracture Gradient Look-Ahead, and Under Reaming).” And [0211] “The GUI display for an embodiment of a Rig Site Fluid Management Console is shown in FIG. 65. The Rig Site Fluid Management Console is used to monitor real-time data to provide early warnings and intelligence to users during all drilling and well construction activities and operations. More particularly, the console aggregates and presents the data in manner to assist a user to visualize and interpret the data, and identify and predict fluid gains and losses during operations. In the embodiment shown, the Rig Site Fluid Management Console comprises smart agents and nine widgets (2D Wellbore Schematic, Zone, Gas Monitor, Flow Back, Pressure While Drilling, Fluid Monitoring Configuration, Log Widget Template configurations, Pore Pressure Fracture Gradient Look-Ahead, and Under Reaming).”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).

Regarding claim 39, Hannegan in combination with Marland teaches the cementing  system of claim 20. Hannegan further teaches displaying the real-time simulation results for one or more of the measured fluid densities, pressures, flow rates, and volumes ([0045] “the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data.” And [0076] “PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark”).
Hannegan in combination with Marland does not appear to explicitly disclose the cementing component includes a wellbore schematic display graphically depicting, in real-time: 
the wellsite; the pumping sequences; estimated fluid interface positions in the wellbore; and
with respect to fluid previously and currently being pumped into the well bore: the pre-operation simulation results for one or more of the measured fluid densities, pressures, flow rates, and volumes; and predetermined well bore limits for the displayed one or more of the measured fluid densities, pressures, flow rates, and volumes.
However, Abbassian teaches the cementing component includes a wellbore schematic display graphically depicting, in real-time:
the wellsite ([0022] “a display or visualization module, one or more smart agents, one or more templates, and one or more "widgets." The database/server aggregates, distributes and manages real-time data being generated on the rig and received through the sensors. The display or visualization module implements a variety of GUI displays, referred to herein as "consoles," for a variety of well site operations. The information shown on a console may comprise raw data and calculated data in real time”);
the pumping sequences ([0027 “the system comprises a Cementing Console used to manage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan’);
estimated fluid interface positions in the wellbore (Fig. 29); and
with respect to fluid previously and currently being pumped into the well bore: the pre-operation simulation results for one or more of the measured fluid densities, pressures, flow rates, and volumes ([0027] “compare the real-time data to a cementing plan”);
predetermined well bore limits for the displayed one or more of the measured fluid densities, pressures, flow rates, and volumes ([0284] “the template shown has two horizontal tracks: a multiple curve track on top, and a status track on the bottom. The multiple curve track can display a number of curves based on real-time or pre-drill data, including, but not limited to, fracture gradient for sand, ECD, ESD, Mud Weight, Pore Pressure Resistivity, Minimum Pore Pressure, Maximum Pore Pressure, and Most Likely Pore Pressure. This track can be configured by modifying the template (e.g., PPFGtimebased.xml) in the Property page of the Log Widget. The status track displays a warning or alarm when there is a risk of loss.”).
Hannegan, Marland and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hannegan in combination with Marland with the display disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to view and understand a substantial amount of information about the status of the particular well site operation (Abbassian [0017]).


Claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over Hannegan in view of Marland and Abbassian and in further view of Copel.
Regarding claim 30, Hannegan in combination with Marland and Abbassian teaches the system of claim 29.
Hannegan in combination with Marland and Abbassian does not appear to explicitly disclose wherein each pumping sequence marker bar is movable by a user via operation of a mouse or other input device to drag the pumping sequence marker bar and thereby change, in real-time in both the stage adjustment display and the job schedule display, the corresponding time boundary for the associated pumping sequence.
However, Copel teaches wherein each adjusting parameters by a user via operation of a mouse or other input device to drag the marker bar and thereby change, in real-time parameter. ([0012] “real-time simulation and user interface to enable real-time comparison to known good data as the model is changed for scientific and engineering solutions.” And [0072] “The program then competes a simulation 906, and the results are displayed 908 on the same plot as the measured data 910. The results are viewed 912 and if the simulation plot is in agreement with the measured data the flow is exited 916. If there is disagreement 912 between the simulation results and the measured data, the simulation parameters are adjusted by interacting using the program Layer, using the intuitive slider bar GUI 708. ”).
Hannegan, Marland, Abbassian and Copel are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system configuring disclosed by Hannegan in combination with Marland and Abbassian with the interactive GUI disclosed by Copel.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to manipulate model parameters and see simulated result in real-time as the model changes (Copel abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040129456 teaches a pumping sequence [0144].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Friday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA E. JENSEN/Examiner, Art Unit 2147